    Case: 4:21-cv-01032-JCH Doc. #: 1 Filed: 08/19/21 Page: 1 of 9 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

FRC CLUB, L.L.C.                                           )
                                                           )
        Plaintiff,                                         )
                                                           )
        v.                                                 )   Case No. ___________
                                                           )
THE CINCINNATI INSURANCE                                   )
COMPANY,                                                   )   JURY TRIAL DEMANDED
                                                           )
        Serve: Director of the Missouri                    )
        Division of Insurance                              )
                                                           )
        Defendant.                                         )

                                            COMPLAINT

        COMES NOW the Plaintiff, FRC Club, L.L.C., and for its Complaint against the

Defendant, The Cincinnati Insurance Company, states as follows:

                           PARTIES, VENUE AND JURISDICTION

        1.      Plaintiff FRC Club LLC (“Plaintiff”) is a limited liability company formed under

the laws of the State of Missouri, with its principal offices also located in Missouri. The members

of Plaintiff are all residents of the State of Missouri.

        2.      Plaintiff is the owner of the commercial property located at 10455 and 10341

German Blvd., Frontenac, Missouri (collectively, the “Insured Premises”).

        3.      Upon information and belief, Defendant The Cincinnati Insurance Company

(“CIC” or the “Defendant”) is an Ohio corporation with its principal place of business located in

Fairfield, Ohio and is licensed to, and does conduct, insurance business in the State of Missouri,

including St. Louis County.




                                                   1
    Case: 4:21-cv-01032-JCH Doc. #: 1 Filed: 08/19/21 Page: 2 of 9 PageID #: 2




       4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C § 1332 because the

parties are citizens of different states and the amount in controversy exceeds $75,000, exclusive of

interest and costs.

       5.      Venue is proper in this District pursuant to 28 USC § 1391 because Plaintiff resides

in this District, the Insured Premises is situated in this District, and the events giving rise to the

claim upon which this suit is based occurred in this District.

                                  GENERAL ALLEGATIONS

       6.      At all times relevant hereto, Plaintiff was insured pursuant to insurance contract

whereby CIC agreed to insure the Insured Premises against property damage, being Policy No.

No. ETD 051 72 70 (the “Policy”). A copy of the Policy is attached as Exhibit 1 to this Complaint

and is incorporated herein by reference as if set forth verbatim. As relevant hereto, the term of the

policy was December 31, 2018 to December 31, 2019.

       7.      The Policy provided insurance coverage for accidental physical loss or accidental

physical damage to the Insured Premises. The Policy is an “all risks” policy, which means that it

provides insurance coverage for all accidental physical loss or damage to covered property within

the policy period except as specifically excluded or limited by the Policy.

       8.      The Policy’s coverage for the buildings and structures on the Insured Premises was

on a replacement cost valuation basis, which means that coverage is provided on a replacement

cost basis without deduction for depreciation.

       9.      Pursuant to the Policy, Plaintiff paid a premium to CIC in exchange for insurance

coverage. Plaintiff paid the required premiums at all times relevant to this Complaint.

       10.     On June 1, 2019, a severe storm event (involving large hail) struck the Insured

Premises causing substantial damage (the “Loss”). As a result of the Loss, the Insured Premises



                                                  2
    Case: 4:21-cv-01032-JCH Doc. #: 1 Filed: 08/19/21 Page: 3 of 9 PageID #: 3




suffered immediate direct physical loss, including but not limited to, damage to the roofs, HVAC

components, other exterior components, interior leaking, etc.

        11.    The Policy was in effect at the time of the Loss, and the Loss is a compensable

claim under the terms of the Policy. As it relates to the Loss, there is no applicable exclusion.

Specifically, the Policy does not contain any exclusions or exceptions for hail damage, nor has

CIC informed Plaintiff that the Insured Premises would not be covered for losses resulting from

hail.

        12.    The damage is visible to the naked eye and was clearly caused by hail.

        13.    The damage requires repair and/or replacement of physical structures at the Insured

Premises, including but not limited to, the roofs.

        14.    On January 24, 2020, CIC retained Building Envelope Consultants, Ltd. (“BEC”)

to inspect the Insured Premises for hail damage, incorrectly providing BEC with the date of loss

as January 20, 2020.

        15.    BEC concluded that there was no report of a hail event on the (incorrect) date of

loss of January 20, 2020, and furthermore, concluded that the hail damage was “insufficient in size

to support a claim [that] the surrounding roof covering would be damaged” from the hailstorm.

        16.    CIC then denied Plaintiff’s claim, contending that there was no functional damage

to the roof of the Insured Premises and that any damage was “cosmetic”, which CIC averred was

excluded under the Policy.

        17.    In response, Plaintiff notified CIC that it incorrectly recorded the date of loss as

January 20, 2020 when the actual date of loss is June 1, 2019.

        18.    Plaintiff retained Mike Thompson with EFI Global (“EFI”) to perform an

inspection and condition assessment report to evaluate damages attributable to hail impact.



                                                 3
    Case: 4:21-cv-01032-JCH Doc. #: 1 Filed: 08/19/21 Page: 4 of 9 PageID #: 4




        19.     Mr. Thompson issued a report on March 11, 2021, concluding that various portions

of the Insured Premises had sustained substantial hail damage:

                a.       A significant hail event occurred at the loss location on June 1, 2019.

                b.       The hail event that occurred on June 1, 2019 caused damage to the metal

                         roofs, flashings, foam roof and other lesser structure appurtenances as

                         outlined herein.

        20.     Plaintiff fulfilled all of the duties after the Loss that were imposed upon it by the

Policy, and all conditions precedent to obtaining payment of benefits under the Policy have been

complied with, met, waived by CIC, or otherwise satisfied.

        21.     Despite the significant, undeniable, and obvious hail damage to the Insured

Premises and the fact that Plaintiff is at no fault in this matter, CIC has wrongfully denied

Plaintiff’s claim in contravention of the express terms and conditions of the Policy, as well as

Missouri law.

        22.     CIC is obligated to pay Plaintiff for loss it suffered pursuant to the Policy terms.

Nonetheless, CIC has breached, and continues to breach, its obligations to Plaintiff by failing and

refusing to tender to Plaintiff the coverage benefits under the Policy and compensate the Plaintiff

for this covered loss.

        23.     CIC’s failure and refusal to pay for the Loss is without reasonable cause or excuse,

and there is no reasonable coverage dispute concerning the Loss.

        24.     CIC’s failure to and refusal to pay for the loss is a material breach of the Policy and

is without justification.




                                                   4
    Case: 4:21-cv-01032-JCH Doc. #: 1 Filed: 08/19/21 Page: 5 of 9 PageID #: 5




                                                COUNT I
                                  Breach of Contract (Against CIC)

          25.    Plaintiff incorporates by reference all of the above paragraphs as if fully set forth

herein.

          26.    The Policy issued by CIC to Plaintiff is a binding contract and is supported by valid

consideration.

          27.    CIC is in total, material breach of the Policy, and CIC is liable to Plaintiff in the

maximum amount allowed by the Policy for the Loss. Specifically, CIC breached its contract with

Plaintiff by its failure and refusal to fully and promptly pay the amounts owed to Plaintiff as a

result of the Loss as required by the terms of the Policy.

          28.    As a result of CIC’s breach of contract, Plaintiff sustained substantial compensable

losses for the amounts claimed under the Policy, including but not limited to, amounts owed

pursuant to the Policy for the damage to the buildings located on the Insured Premises, temporary

repairs and mitigation expenses, and all other amounts to which Plaintiff is contractually entitled

pursuant to the Policy, as well as consequential damages, plus interest thereon.

          29.    CIC’s actions and breaches have further caused Plaintiff great and substantial harm

due to the fact that it has been unable to repair and/or replace much of the damage caused by the

Loss as a result of the financial hardship unduly placed upon it as a direct and proximate result of

CIC’s failure to pay Plaintiff the proper amounts as required by the Policy.

          30.    By reason of CIC’s breach, Plaintiff has been deprived of the benefits due and

owing under the Policy.

          31.    CIC is liable to Plaintiff for its losses.




                                                     5
    Case: 4:21-cv-01032-JCH Doc. #: 1 Filed: 08/19/21 Page: 6 of 9 PageID #: 6




       32.     As direct and proximate result of CIC’s breach of the terms of the insurance

contract, Plaintiff has suffered and continue to suffer damages in excess of Seventy-Five Thousand

Dollars ($75,000).

       WHEREFORE, Plaintiff prays this Court enter an award against Defendant CIC of

compensatory damages, consequential damages, pre-judgment interest, costs of this action, and

such other and further relief this Court may deem just and proper.

                                           COUNT II
              Vexatious Refusal to Pay - Mo. Rev. Stat. § 375.420 (Against CIC)

       33.     Plaintiff incorporates by reference all of the above paragraphs as if fully set forth

herein and further states:

       34.     Despite proper demand for payment of the coverage provided under the terms of

the Policy, CIC has failed, neglected, and refused to make full payment to Plaintiff under and in

accordance with the terms and provisions of the Policy.

       35.     Despite the obvious, visible hail damage to the Insured Premises, CIC has taken the

unreasonable position that the hail damage was not caused by hail and/or constitutes cosmetic

damage, which CIC incorrectly contends is excluded under the Policy. At the time of the Loss,

the Policy did not contain a cosmetic damage exclusion.

       36.     Further, CIC intentionally refused to pay without reasonable cause or excuse, as

evidenced, in part, by CIC’s actions as described below:

               a.      CIC misrepresented the facts regarding the investigation of Plaintiff’s

                       claim, and misrepresented the Policy provisions relating to CIC’s coverage

                       and payment obligations;

               b.      CIC failed to attempt in good faith to effectuate the coverage provisions of

                       the Policy;

                                                  6
Case: 4:21-cv-01032-JCH Doc. #: 1 Filed: 08/19/21 Page: 7 of 9 PageID #: 7




         c.    CIC compelled Plaintiff to initiate this litigation to obtain the coverage

               provided and benefits due under the Policy;

         d.    CIC failed and refused to attempt in any reasonable manner to undertake

               adequate coverage efforts even though coverage is clear, obvious, and

               apparent;

         e.    CIC refused and failed to conduct a reasonable investigation of Plaintiff’s

               claim based on all available information;

         f.    CIC refused and failed to obtain all reasonably available information and

               generally ignored Plaintiff’s claim;

         g.    CIC failed to adopt, implement, and enforce reasonable standards for the

               prompt investigation and settlement of claims arising under its insurance

               policies;

         h.    CIC failed to promptly provide Plaintiff with a reasonable explanation for

               its refusal to fully pay Plaintiff’s claim;

         i.    CIC failed to timely and fully pay all amounts due and owing under the

               Policy with no reasonable or justifiable basis;

         j.    CIC made untrue, false, and fabricated representations regarding the

               existence of damage and the coverage provided by the Policy, all while CIC

               knew that these representations were untrue;

         k.    CIC failed to acknowledge with reasonable promptness communications

               from Plaintiff;

         l.    CIC failed to promptly provide a reasonable and accurate explanation of its

               justifications and reason for not paying Plaintiff’s claim; and



                                           7
    Case: 4:21-cv-01032-JCH Doc. #: 1 Filed: 08/19/21 Page: 8 of 9 PageID #: 8




                  m.     CIC engaged in such other acts toward Plaintiff that are contrary to the

                         duties owed to Plaintiff as established by the customs and practices in the

                         industry, the law, and the Policy.

        37.       CIC’s refusal to pay the Plaintiff the amounts due and owing under the policy of

insurance is vexatious and without reasonable cause or excuse, and Plaintiff is entitled to the relief

and remedies provided in Mo. Rev. Stat. § 375.420, including additional damages from CIC in the

amount of twenty percent (20%) of the first fifteen hundred dollars ($1,500) of the loss, ten percent

(10%) of the amount of the loss in excess of fifteen hundred dollars ($1,500) and a reasonable

attorney's fee.

        WHEREFORE, Plaintiff prays this Court enter an award against Defendant CIC for

vexatious damages to be calculated pursuant to Mo. Rev. Stat. § 375.420, including a reasonable

attorney's fee, and such other further relief this Court may deem just and proper.

                                           JURY DEMAND

        Plaintiff demands a jury.




                                                   8
  Case: 4:21-cv-01032-JCH Doc. #: 1 Filed: 08/19/21 Page: 9 of 9 PageID #: 9




Dated: August 19, 2021       Respectfully submitted,


                            /s/ Douglas J. Winters
                            Douglas J. Winters, #65284MO
                            The Winters Law Group, LLC
                            190 Carondelet Plaza
                            Suite 1100
                            St. Louis, MO 63105
                            Tel: (314) 499-5200
                            Fax: (314) 499-5201
                            dwinters@winterslg.com

                            CLINTON H. SCOTT
                            (MO Bar #71257)
                            McWHERTER SCOTT & BOBBITT, PLC
                            54 Exeter Rd., Suite D
                            Jackson, TN 38305
                            (731) 664-1340
                            clint@msb.law

                            J. BRANDON McWHERTER*
                            (TN Bar #21600)
                            McWHERTER SCOTT & BOBBITT, PLC
                            341 Cool Springs Blvd., Suite 230
                            Franklin, TN 37067
                            (615) 354-1144
                            brandon@msb.law

                             *to be admitted pro hac vice

                             Attorneys for Plaintiff




                                         9
